Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 10/28/2021 has been entered. The applicant has amended the claims. The prior 112(b) rejections of the claims have been overcome by amendments and the rejections are withdrawn.  Grounds for allowance are presented below. 

Status of Claims
Claims 1 and 9 are amended. Claims 9-16 are rejoined. Claims 3-4, 7-8, 10, 12, 14, and 16 are canceled. Claims 1-2, 5-6, 9, 11, 13, and 15 remain for examination with claim 1 being the independent claim. 

Election/Restrictions
Claims 1-2, and 5-6 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 9-16 directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I and II as set forth in the Office action mailed on 06/17/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Terminal Disclaimer
The terminal disclaimer filed on 4/2 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/072,904 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment, suggested in an interview on April 18, 2022 with Agent Jaya Sharma, was given on a follow up communication on 4/20/2022. 
Please cancel claims 3-4, 7-8, 10, 12, 14, and 16; and amend claims 1 and 9 to read as follows: 

1. (Amend) A high-strength galvanized steel sheet comprising: 
a base steel sheet having a composition containing, by mass,
C: 0.05% to 0.30%,
Si: 3.0% or less,
Mn: 1.5% to 4.0%,
P: 0.100% or less,
S: 0.02% or less, and
Al: 1.0% or less, with the balance being Fe and inevitable impurities, 
wherein the composition further containing two or more elements selected from, by mass,
Cr: 0.005% to 2.0%,
Mo: 0.005% to 2.0%,
V: 0.005% to 2.0%,
Ni: 0.005% to 2.0%,
Cu: 0.005% to 2.0%, 
Nb: 0.005% to 0.20%, 
Ti: 0.005% to 0.20%, 
B: 0.0001% to 0.0050%, 
Ca: 0.0001% to 0.0050%, 
REM: 0.0001% to 0.0050%, 
Sb: 0.0010% to 0.10%, and 
Sn: 0.0010% to 0.50%,
the base steel sheet having a microstructure including one or more of ferrite, carbide-free bainite, martensite, carbide-containing bainite, and retained austenite, a total area fraction of ferrite and carbide-free bainite being 0% to 65%, a total area fraction of martensite and carbide-containing bainite being 35% to 100%, and an area fraction of retained austenite being 0% to 15%,
a content of diffusible hydrogen in the base steel sheet being 0.00008% by mass or less (including 0%); and 
a galvanizing layer disposed on the base steel sheet,
wherein a density of gaps in the galvanizing layer, the gaps cutting across the entire thickness of the galvanizing layer in a cross section of the steel sheet, the cross section being taken in a thickness direction of the steel sheet 
wherein the high-strength galvanized steel sheet has a tensile strength of 1000 MPa or more, and an average hole expansion of 25% or more to 70 % or less.
3. (Cancel)
4. (Cancel)
7. (Cancel)
8. (Cancel)
9. (Amend) A method for producing a high-strength galvanized steel sheet according to claim 1, the method comprising: 
an annealing step in which a hot-rolled or cold-rolled steel sheet having the composition according to Claim 1 is subjected to heating to an annealing temperature of 750°C or more, then held as needed, and subsequently subjected to cooling such that an average cooling ratePage 4 of 17Appln. No.: 16/473,377JFE-425US Amendment Dated: October 28, 2021Reply to Office Action of: September 17, 2021in a range of 550°C to 700°C is 3 °C/s or more, the amount of retention time during which the steel sheet is held in a temperature range of 750°C or more in the heating and the cooling being 30 seconds or more;
a galvanizing step in which, subsequent to the annealing step, the annealed steel sheet is galvanized and subsequently, as needed, subjected to an alloying treatment;
a bending-unbending step in which the galvanized steel sheet is bent and unbent in a direction perpendicular to a rolling direction of the steel sheet at a bend radius of 500 to 1000 mm in a temperature range of Ms to Ms - 200°C during cooling performed subsequent to the galvanizing step, each of the bending and the unbending being performed once or more;
a retention step in which the galvanized steel sheet is held for 3 s or more until the temperature reaches 100°C after having been subjected to the bending-unbending step; and
a final cooling step in which the galvanized steel sheet is cooled to 50°C or less after having been subjected to the retention step.
10. (Cancel)
12. (Cancel)
14. (Cancel)
16. (Cancel)

REASONS FOR ALLOWANCE
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Claims 1-2, 5-6, 9, 11, 13, and 15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest piece of prior art is Azuma et al. (US-20120222781-A1, hereinafter Azuma).

Regarding claim 1, Azuma teaches a high strength steel plate which has a high strength and an excellent hydrogen embrittlement resistance ([0040]). Azuma further teaches steel plates with broad compositional ranges ([0049]) and microstructure ([0044], [0046]-[0047]). 
Azuma further teaches specific inventive alloys which were produced by casting, hot rolling, coiling, pickling, galvanized, and run through an annealing line where they were deformed by bending-unbending and with heat treatments (Tables 9-13, [0319]-[0322]). 
Azuma further teaches many high strength steel plates with a broad tensile strength of 900 MPa or more ([0043]-[0082]). Azuma is silent on diffusible H, inherently meeting the limitation. 
The compositional, microstructural, and mechanical property limitations of the instant claim, and Azuma broad range are summarized in the table below. 

Instant Claim 1
Azuma Broad Range
Composition (wt.%):
C
0.05 to 0.30
0.07 to 0.25
Si
3.0 or less
0.45 to 2.50
Mn
1.5 to 4.0
1.5 to 3.20
P
0.100 or less
0.001 to 0.03
S
0.02 or less
0.0001 to 0.01
Al
1.0 or less
0.005 to 2.5
Diffusible H
0.00008 or less (including 0)
---
Fe and Inevitable Impurities 
Balance
Balance
Microstructure (total area %):
Ferrite and Carbide-Free Bainite
0 to 65
20 or more {(10 to 50) + (10 to 60)}
Martensite and Carbide-Containing Bainite
35 to 100
10 to 60 {(10 to 50) + (10 or less)}
Retained Austenite
0 to 15
2 to 25
Ferrite

10 to 50
Bainitic Ferrite and/or Bainite

10 to 60
Tempered Martensite

10 to 50
Fresh Martensite

10 or less

Instant Claim 3 and 4
Azuma Broad Range
Composition, contains two or more (wt.%):
Cr
0.005 to 2.0
0.01 to 2.0
Mo
0.005 to 2.0
0.01 to 0.8
V
0.005 to 2.0
0.005 to 0.09
Ni
0.005 to 2.0
0.01 to 2.0
Cu
0.005 to 2.0
0.01 to 0.05
Nb
0.005 to 0.2
0.005 to 0.09
Ti
0.005 to 0.2
0.005 to 0.09
B
0.0001 to 0.0050
0.0001 to 0.01
Ca
0.0001 to 0.0050
0.0001 to 0.5
REM
0.0001 to 0.0050
0.0001 to 0.5
Sb
0.0010 to 0.10
---
Sn
0.0010 to 0.50
---
Mechanical Properties:
Tensile Strength (MPa)
1000 or more
900 or more 
Average Hole Expansion (%)
25-75
---


Azuma is silent on the density of gaps fully penetrating the galvanizing layer limitation. 
Azuma is silent on an average hole expansion. The processing of the instant specification to determine this hole expansion is different from the processing of Azuma.
According the instant specification, the hole expansion is related to the annealed steel sheet ([0078]). Furthermore, according to the instant specification, this annealing process is of heating to an annealing temperature of 750° C or more, then held as needed, and subsequently subjected to cooling such that an average cooling rate in a range of 550° C to 700° C is 3° C/s or more, the amount of retention time during which the steel sheet is held in a temperature range of 750° C or more in the heating and the cooling being 30 seconds or more ([0015]).
Azuma teaches two processes for producing an annealed sheet; one using a continuous annealing line for annealing at a maximum heating temperature of 760 to 900° C, then cooling by an average cooling rate of 1 to 1000° C/sec down to 250° C or less; and second using a continuous annealing line for annealing at a maximum heating temperature of 760 to 900° C, then cooling by an average cooling rate of 1 to 1000° C/sec down to the Ms point to the Ms point −100° C ([0061],[0066]).
The same steel composition as claimed, processed in a different manner to a lower cooling temperature, would not be reasonably expected to yield the same results.  The claimed hole expansion property would not have naturally flowed from following the teachings of the prior art.  
 Azuma’s silence on density of gaps after galvanizing and bend rolling, with a silence of hydrogen present, and a hole expansion property that is the result from a different annealing processing from the instant specification, results in the evidence of non-obviousness out weighing the evidence of obviousness. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M CHEUNG whose telephone number is (571)272-8003. The examiner can normally be reached Monday-Fridays 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.M.C./             Examiner, Art Unit 1734           

                                                                                                                                                                                /CHRISTOPHER S KESSLER/Examiner, Art Unit 1734